MEMORANDUM **
Pablo Cesar Sanchez Suriano, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“U”) denial of his application for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we deny the petition for review.
Substantial evidence supports the IJ’s determination that Suriano failed to establish past persecution or a well-founded fear of future persecution because he presented no evidence that guerillas attempted to forcibly recruit him based on his actual or imputed political beliefs. See INS v. Elias-Zacarias, 502 U.S. 478, 482-83, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Because Suriano does not satisfy the standard for asylum, he necessarily fails to satisfy the more stringent standard for withholding of deportation. See Pedro Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir .2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *262courts of this circuit except as provided by 9th Cir. R. 36-3.